USCA4 Appeal: 22-6268      Doc: 12         Filed: 11/28/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6268


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        WILLIAM RICHARD HILLIARD, JR.,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:19-cr-00003-MR-WCM-1; 1:22-
        cv-00013-MR )


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        William Richard Hilliard, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6268      Doc: 12          Filed: 11/28/2022     Pg: 2 of 2




        PER CURIAM:

               William Richard Hilliard, Jr., seeks to appeal the district court’s order dismissing as

        untimely his 28 U.S.C. § 2255 motion. See Whiteside v. United States, 775 F.3d 180, 182-

        83 (4th Cir. 2014) (en banc) (explaining that § 2255 motions are subject to one-year statute

        of limitations, running from latest of four commencement dates enumerated in 28 U.S.C.

        § 2255(f)). The order is not appealable unless a circuit justice or judge issues a certificate

        of appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue

        absent “a substantial showing of the denial of a constitutional right.”           28 U.S.C.

        § 2253(c)(2). When, as here, the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Hilliard has not made

        the requisite showing.     Accordingly, we deny Hilliard’s motion for a certificate of

        appealability and dismiss the appeal. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                        DISMISSED




                                                      2